Exhibit 10.1

STOCKHOLDERS AGREEMENT

STOCKHOLDERS AGREEMENT, dated as of December 20, 2006 (this “Agreement”), by and
among PROTECTION ONE, INC., a Delaware corporation (“Parent”), TARA ACQUISITION
CORP., a Delaware corporation and a direct wholly owned subsidiary of Parent
(“Merger Sub”), and the several stockholders of INTEGRATED ALARM SERVICES GROUP,
INC., a Delaware corporation (the “Company”), that are parties hereto (each, a
“Stockholder” and, collectively, the “Stockholders”).

WHEREAS, Parent, Merger Sub and the Company are, concurrently with the execution
and delivery of this Agreement, entering into an Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”; capitalized terms used
without definition herein having the meanings assigned to them in the Merger
Agreement), pursuant to which Merger Sub will merge with and into the Company
(the “Merger”);

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of Company Common Stock set forth on the signature
page hereof beneath such Stockholder’s name (with respect to each Stockholder,
such Stockholder’s “Existing Shares” and, together with any shares of Company
Common Stock acquired after the date hereof, whether upon the exercise of
warrants, options, conversion of convertible securities or otherwise, such
Stockholder’s “Shares”) and the record and beneficial owner of options or
warrants to purchase the number of shares of Company Common Stock set forth on
the signature page hereof beneath such Stockholder’s name;

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
Parent and Merger Sub have required that the Stockholders agree, and the
Stockholders have agreed, to enter into this Agreement;

WHEREAS, among other things, the Stockholders, Parent and Merger Sub desire to
set forth their agreement with respect to the voting of the Shares in connection
with the Merger, upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:


ARTICLE I


VOTING

1.1.         Agreement to Vote.   Each Stockholder hereby agrees, severally and
not jointly, that it shall, and shall cause the holder of record on any
applicable record date to, from time to time, at the request of Parent, at any
meeting (whether annual or special and whether or not an adjourned or postponed
meeting) of stockholders of the Company, however called, or in connection with
any written consent of the holders of Company Common Stock, (a) if a meeting


--------------------------------------------------------------------------------


is held, appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum, and (b) vote or consent
(or cause to be voted or consented), in person or by proxy, all Shares, and any
other voting securities of the Company (whether acquired heretofore or
hereafter) that are beneficially owned or held of record by such Stockholder or
as to which such Stockholder has, directly or indirectly, the right to vote or
direct the voting, in favor of the approval and adoption of the Merger
Agreement, the Merger and any action required in furtherance thereof.

1.2.         Grant of Proxy.   In furtherance and not in limitation of the
foregoing, each Stockholder hereby grants to, and appoints, Parent and each of
Richard Ginsburg, Darius G. Nevin and J. Eric Griffin in their respective
capacities as officers of Parent, and any individual who shall hereafter succeed
to any such officer of Parent, and any other designee of Parent, each of them
individually, its irrevocable proxy and attorney-in-fact (with full power of
substitution and resubstitution) to vote the Shares as indicated in this Article
I.  Each Stockholder intends this proxy to be irrevocable and coupled with an
interest and will take such further action and execute such other instruments as
may be necessary to effectuate the intent of this proxy.  Each Stockholder
hereby revokes any and all previous proxies with respect to such Stockholder’s
Shares or any other voting securities of the Company that relate to the approval
of the Merger Agreement.

1.3.         No Ownership Interest.   Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Shares.  All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to the
Stockholders, and Parent shall have no authority to manage, direct, superintend,
restrict, regulate, govern, or administer any of the policies or operations of
the Company or exercise any power or authority to direct the Stockholders in the
voting of any of the Shares, except as otherwise provided herein, or in the
performance of the Stockholders’ duties or responsibilities as stockholders of
the Company.

1.4.         Evaluation of Investment.   Each Stockholder, by reason of its
knowledge and experience in financial and business matters, believes itself
capable of evaluating the merits and risks of the investment in shares of Parent
Common Stock contemplated by the Merger Agreement.

1.5.         No Inconsistent Agreements.   Each Stockholder hereby covenants and
agrees that, except as contemplated by this Agreement and the Merger Agreement,
the Stockholder (a) has not entered, and shall not enter at any time while this
Agreement remains in effect, into any voting agreement or voting trust with
respect to the Shares and (b) has not granted, and shall not grant at any time
while this Agreement remains in effect, a proxy or power of attorney with
respect to the Shares, in either case, which is inconsistent with such
Stockholder’s obligations pursuant to this Agreement.

2


--------------------------------------------------------------------------------


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER

Each Stockholder hereby, severally and not jointly, represents and warrants to
Parent and Merger Sub as follows:

2.1.         Authorization; Validity of Agreement; Necessary Action.   Such
Stockholder has full power and authority to execute and deliver this Agreement,
to perform such Stockholder’s obligations hereunder and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
such Stockholder of this Agreement and the consummation by it of the
transactions contemplated hereby have been duly and validly authorized by such
Stockholder and no other actions or proceedings on the part of such Stockholder
are necessary to authorize the execution and delivery by it of this Agreement
and the consummation by it of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by such Stockholder, and,
assuming this Agreement constitutes a valid and binding obligation of Parent and
Merger Sub, constitutes a valid and binding obligation of such Stockholder,
enforceable against it in accordance with its terms.

2.2.         Consents and Approvals; No Violations.   Except for filings
required under applicable federal and state securities laws and regulations and
the HSR Act, none of the execution, delivery or performance of this Agreement by
such Stockholder nor the consummation by it of the transactions contemplated
hereby nor compliance by it with any of the provisions hereof will (i) require
any filing with, or Approval of, any Governmental Authority, (ii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, guarantee, other evidence of
indebtedness, lease, license, contract, agreement or other instrument or
obligation to which such Stockholder is a party or by which it or any of its
properties or assets may be bound or (iii) violate any Order or Law applicable
to it or any of its properties or assets.

2.3.         Shares.   Such Stockholder’s Existing Shares are, and all of its
Shares on the Closing Date will be, owned beneficially and of record by such
Stockholder.  As of the date hereof, such Stockholder’s Existing Shares
constitute all of the shares of Company Common Stock owned of record or
beneficially by such Stockholder.  All of such Stockholder’s Existing Shares are
issued and outstanding, and, except as set forth on the signature pages hereto,
such Stockholder does not own, of record or beneficially, any warrants, options
or other rights to acquire any shares of Company Common Stock or any other
capital stock of the Company.  Such Stockholder has sole voting power, sole
power of disposition, sole power to issue instructions with respect to the
matters set forth in Article I hereof, and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of such
Stockholder’s Existing Shares and will have sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth in Article I hereof, and sole power to agree to all of the matters set
forth in this Agreement, in each case with respect to all of such Stockholder’s
Shares on the Closing Date, with no limitations, qualifications or restrictions
on such rights, subject to applicable federal securities laws and the terms of
this Agreement.  Such Stockholder has good and marketable title to its Existing
Shares and at all times during the term hereof and on

3


--------------------------------------------------------------------------------


the Closing Date will have good and marketable title to its Shares, free and
clear of all Liens, and, upon delivery thereof to Merger Sub against delivery of
the consideration therefor pursuant to the Merger Agreement, good and marketable
title thereto, free and clear of all Liens (other than any arising as a result
of actions taken or omitted by Merger Sub), will pass to Merger Sub.

2.4.         No Group.   Each Stockholder is acting individually and not as part
of a “group” as defined in the Exchange Act.


ARTICLE III


OTHER COVENANTS

3.1.         Further Agreements of Stockholders.


(A)           EACH STOCKHOLDER, SEVERALLY AND NOT JOINTLY, HEREBY AGREES, WHILE
THIS AGREEMENT IS IN EFFECT, AND EXCEPT AS CONTEMPLATED HEREBY, NOT TO SELL,
TRANSFER, PLEDGE, ENCUMBER, ASSIGN OR OTHERWISE DISPOSE OF, ENFORCE OR PERMIT
THE EXECUTION OF THE PROVISIONS OF ANY REDEMPTION, SHARE PURCHASE OR SALE,
RECAPITALIZATION OR OTHER AGREEMENT WITH THE COMPANY OR ENTER INTO ANY CONTRACT,
OPTION OR OTHER ARRANGEMENT OR UNDERSTANDING WITH RESPECT TO OR CONSENT TO THE
OFFER FOR SALE, SALE, TRANSFER, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR OTHER
DISPOSITION OF, ANY OF ITS EXISTING SHARES, ANY SHARES ACQUIRED AFTER THE DATE
HEREOF, ANY SECURITIES EXERCISABLE FOR OR CONVERTIBLE INTO COMPANY COMMON STOCK
OR ANY INTEREST IN ANY OF THE FOREGOING, EXCEPT (I) TO PARENT OR MERGER SUB,
(II) WITH THE PRIOR WRITTEN CONSENT OF PARENT OR (III) NOT LATER THAN 30 DAYS
PRIOR TO THE EFFECTIVE TIME AND SUBJECT TO THE PROXY GRANTED PURSUANT TO SECTION
1.2, TO A PERSON WHO AGREES IN WRITING, IN AN INSTRUMENT REASONABLY ACCEPTABLE
TO PARENT, TO BE BOUND BY THIS AGREEMENT AS A STOCKHOLDER.


(B)           EACH STOCKHOLDER SHALL NOT REQUEST THAT THE COMPANY OR ITS
TRANSFER AGENT REGISTER THE TRANSFER (BOOK-ENTRY OR OTHERWISE) OF ANY
CERTIFICATE OR UNCERTIFICATED INTEREST REPRESENTING ANY OF SUCH STOCKHOLDER’S
SHARES, AND HEREBY CONSENTS TO THE ENTRY OF STOP TRANSFER INSTRUCTIONS BY THE
COMPANY OF ANY TRANSFER OF SUCH STOCKHOLDER’S SHARES, UNLESS SUCH TRANSFER IS
MADE IN COMPLIANCE WITH THIS AGREEMENT.


(C)           IN THE EVENT OF A STOCK DIVIDEND OR DISTRIBUTION, OR ANY CHANGE IN
THE COMPANY COMMON STOCK BY REASON OF ANY STOCK DIVIDEND OR DISTRIBUTION, OR ANY
CHANGE IN THE COMPANY COMMON STOCK BY REASON OF ANY STOCK DIVIDEND, SPLIT-UP,
RECAPITALIZATION, COMBINATION, EXCHANGE OF SHARES OR THE LIKE, THE TERM “SHARES”
SHALL BE DEEMED TO REFER TO AND INCLUDE THE SHARES AS WELL AS ALL SUCH STOCK
DIVIDENDS AND DISTRIBUTIONS AND ANY SHARES INTO WHICH OR FOR WHICH ANY OR ALL OF
THE SHARES MAY BE CHANGED OR EXCHANGED.  EACH STOCKHOLDER SHALL BE ENTITLED TO
RECEIVE ANY CASH DIVIDEND PAID BY THE COMPANY DURING THE TERM OF THIS AGREEMENT
UNTIL THE SHARES ARE CANCELED IN THE MERGER OR PURCHASED HEREUNDER.


(D)           SUBJECT TO SECTION 4.2(B), EACH STOCKHOLDER SHALL NOT, NOR SHALL
IT AUTHORIZE OR PERMIT ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, OR ANY
INVESTMENT BANKER, ATTORNEY OR OTHER ADVISOR, AGENT OR REPRESENTATIVE OF, SUCH
STOCKHOLDER (COLLECTIVELY, THE “REPRESENTATIVES”) TO, DIRECTLY OR INDIRECTLY,
(I) SOLICIT, FACILITATE, INITIATE, ENTERTAIN OR ENCOURAGE, OR TAKE ANY ACTION TO
SOLICIT, FACILITATE, INITIATE, ENTERTAIN OR ENCOURAGE, ANY INQUIRIES OR

4


--------------------------------------------------------------------------------



COMMUNICATIONS OR THE MAKING OF ANY PROPOSAL OR OFFER THAT CONSTITUTES OR MAY
CONSTITUTE AN ACQUISITION PROPOSAL, OR (II) PARTICIPATE OR ENGAGE IN ANY
DISCUSSIONS OR NEGOTIATIONS WITH, OR PROVIDE ANY INFORMATION TO, OR TAKE ANY
ACTION WITH THE INTENT TO FACILITATE THE EFFORTS OF, ANY PERSON CONCERNING ANY
POSSIBLE ACQUISITION PROPOSAL OR ANY INQUIRY OR COMMUNICATION WHICH MIGHT BE
REASONABLY BE EXPECTED TO RESULT IN AN ACQUISITION PROPOSAL.  SUBJECT TO SECTION
4.2(B), FROM AND AFTER THE DATE HEREOF, EACH STOCKHOLDER SHALL IMMEDIATELY CEASE
AND TERMINATE, AND SHALL CAUSE ITS REPRESENTATIVES TO IMMEDIATELY CEASE AND
CAUSE TO BE TERMINATED, ALL EXISTING DISCUSSION OR NEGOTIATIONS WITH ANY PERSONS
CONDUCTED HERETOFORE WITH RESPECT TO, OR THAT COULD REASONABLY BE EXPECTED TO
LEAD TO, AN ACQUISITION PROPOSAL.


(E)           EACH STOCKHOLDER COVENANTS AND AGREES WITH THE OTHER STOCKHOLDERS
AND FOR THE BENEFIT OF THE COMPANY (WHICH SHALL BE A THIRD PARTY BENEFICIARY OF
THIS SECTION 3.1(E)) TO COMPLY WITH AND PERFORM ALL ITS OBLIGATIONS UNDER THIS
AGREEMENT.


ARTICLE IV


MISCELLANEOUS

4.1.         Termination.   This Agreement shall terminate and no party shall
have any rights or duties hereunder upon the earlier of (a) the Effective Time
or (b) termination of the Merger Agreement pursuant to Section 7.1 thereof. 
Nothing in this Section 4.1 shall relieve or otherwise limit any party of
liability for breach of this Agreement.

4.2.         Several Obligations; Capacity.


(A)           THE REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS AND
CONDITIONS OF THIS AGREEMENT APPLICABLE TO THE STOCKHOLDERS ARE SEVERAL AND NOT
JOINT.


(B)           THE OBLIGATIONS OF THE STOCKHOLDERS HEREUNDER ARE SEVERAL AND NOT
JOINT AND THE COVENANTS AND AGREEMENTS OF THE STOCKHOLDERS HEREIN ARE MADE ONLY
IN THEIR CAPACITY AS STOCKHOLDERS OF THE COMPANY AND NOT AS DIRECTORS OR
OFFICERS.

4.3.         Further Assurances.   From time to time, at the other party’s
request and without further consideration, each party hereto shall execute and
deliver such additional documents and take all such further action as may be
necessary or desirable to consummate the transactions contemplated by this
Agreement.

4.4.         Notices.   All notices or other communications which are required
or permitted hereunder shall be in writing and sufficient if delivered
personally or sent by nationally recognized overnight courier or by registered
or certified mail, postage prepaid, return receipt requested, or by electronic
mail, with a copy thereof to be delivered or sent as provided above or by
facsimile or telecopier, as follows:

(a)

 

If to Parent or Merger Sub:

 

 

 

 

 

 

Protection One, Inc.

 

 

1035 N. 3rd Street, Suite 101

 

 

Lawrence, Kansas 66044

 

5


--------------------------------------------------------------------------------


 

 

Facsimile: (305) 594-0759

 

 

E-Mail: rg@ProtectionOne.com

 

 

Attention: Richard Ginsburg, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

With copies to:

 

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, New York 10017

 

 

Facsimile: (212) 455-2502

 

 

E-Mail: jkaufman@stblaw.com

 

 

Attention:  Joseph H. Kaufman, Esq.

 


(B)           IF TO ANY OF THE STOCKHOLDERS, TO IT AT THE ADDRESS SET FORTH
UNDER ITS NAME ON THE SIGNATURE PAGES HERETO.

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  All such
notices or communications shall be deemed to be received (i) in the case of
personal delivery, nationally recognized overnight courier or registered or
certified mail, on the date of such delivery and (ii) in the case of facsimile
or telecopier or electronic mail, upon confirmed receipt.

4.5.         Interpretation.   When a reference is made in this Agreement to
Articles, Sections or Schedules, such reference shall be to an Article, Section
or Schedule to this Agreement unless otherwise indicated.  The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.”  The word “herein” and similar
references mean, except where a specific Section or Article reference is
expressly indicated, the entire Agreement rather than any specific Section or
Article.  The table of contents and the headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Reference to any agreement (including this
Agreement), document or instrument shall mean such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof.  The use of the
masculine, feminine or neuter gender herein shall not limit any provision of
this Agreement.  Terms defined in the singular have a comparable meaning when
used in the plural, and vice versa.

4.6.         Severability.   If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

6


--------------------------------------------------------------------------------


4.7.         Entire Agreement; No Third Party Beneficiaries.   This Agreement,
the Merger Agreement and the other Related Agreements (including all exhibits
and schedules hereto and thereto) constitute the entire agreement and supersedes
all prior agreements and understandings (other than the Confidentiality
Agreement), both written and oral, among the parties with respect to the subject
matter hereof and thereof, and is not intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.

4.8.         Amendments; Assignment.   This Agreement may not be amended except
by written agreement by all the parties.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by any
of the parties without the prior written consent of the other parties, and any
purported assignment without such consent shall be void; provided that Parent
may assign its rights and obligations hereunder to any direct or indirect wholly
owned subsidiary of Parent without such consent.

4.9.         Failure or Indulgence Not Waiver; Remedies Cumulative.   No failure
or delay on the part of any party hereto in the exercise of any right hereunder
will impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor will any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other right. Except as otherwise set forth herein, all rights
and remedies existing under this Agreement are cumulative to, and not exclusive
to, and not exclusive of, any rights or remedies otherwise available.

4.10        Governing Law; Enforcement.   This Agreement and the rights and
duties of the parties hereunder shall be governed by, and construed in
accordance with, the Law of the State of Delaware.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Federal
Courts of the United States located in the State of Delaware, this being in
addition to any other remedy to which they are entitled at law or in equity.  In
addition, each of the parties hereto, (a) consents to submit itself to the
personal jurisdiction of and the Federal Courts of the United States located in
the State of Delaware in the event any dispute arises out of this Agreement or
any transaction contemplated hereby, (b) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court, (c) agrees that it will not bring any action relating to this
Agreement or any transaction contemplated hereby in any court other than the
Federal Courts of the United States located in the State of Delaware and (d)
waives any right to trial by jury with respect to any action related to or
arising out of this Agreement or any transaction contemplated hereby.

4.11.       Counterparts.   This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

7


--------------------------------------------------------------------------------


4.12.       Specific Performance.   The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement.

[Remainder of this page intentionally left blank]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Parent, Merger Sub and each of the Stockholders have caused
this Agreement to be signed by their respective officers or other authorized
person thereunto duly authorized as of the date first written above.

 

PROTECTION ONE, INC.

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

Title: President and CEO

 

 

 

 

 

 

 

TARA ACQUISITION CORP.

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

Title: President and CEO

9


--------------------------------------------------------------------------------


 

 

[DIRECTORS AND OFFICERS]

 

 

 

 

 

 

 

 

By:

/s/ Charles T. May

 

 

 

Name:

Charles T. May

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Number of Existing Shares:  0

 

 

 

 

 

Shares subject to options or warrants:  150,000

 

 

 

 

 

Notices

 

 

 

Address:

7415 NE Bay Cove CT

 

 

 

Boca Raton, FL 33407

 

10


--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ Bruce E. Quay

 

 

 

Name:

Bruce E. Quay

 

 

Title:

Chief Operating Officer

 

 

 

 

 

Number of Existing Shares:  20,600

 

 

 

 

 

Shares subject to options or warrants:  25,000

 

 

 

 

 

Notices

 

 

 

Address:

6 Shaker Bay Rd.

 

 

 

Latham, NY 12110

 

11


--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ Brian E. Shea

 

 

 

Name:

Brian E. Shea

 

 

Title:

Executive Vice President

 

 

 

 

 

Number of Existing Shares:  3,000

 

 

 

 

 

Shares subject to options or warrants:  8,000

 

 

 

 

 

Notices

 

 

 

Address:

862 Worcester Drive

 

 

 

Niskayuna, NY 12309

 

12


--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ Michael T. Moscinski

 

 

 

Name:

Michael T. Moscinski

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Number of Existing Shares:  1,000

 

 

 

 

 

Shares subject to options or warrants:  12,000

 

 

 

 

 

Notices

 

 

 

Address:

63 Old Red Mill Rd.

 

 

 

Rensselaer, NY 12144

 

13


--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ Robert B. Heintz

 

 

 

Name:

Robert B. Heintz

 

 

Title:

Monitoring COO

 

 

 

 

 

Number of Existing Shares:  1,000

 

 

 

 

 

Shares subject to options or warrants:  8,000

 

 

 

 

 

Notices

 

 

 

Address:

923 Woodview Rd.

 

 

 

Brielle, NJ 08730

 

 

14


--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ Raymond C. Kubacki

 

 

 

Name:

Raymond C. Kubacki

 

 

Title:

Director

 

 

 

 

 

Number of Existing Shares:  2,000

 

 

 

 

 

Shares subject to options or warrants:  5,000

 

 

 

 

 

Notices

 

 

 

Address:

438 South St.

 

 

 

Carlisle, MA 01741

 

15


--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ John W. Mabry

 

 

 

Name:

John W. Mabry

 

 

Title:

Non-Executive Chairman, Director

 

 

 

 

 

Number of Existing Shares:  10,500

 

 

 

 

 

Shares subject to options or warrants:  88,000

 

 

 

 

 

Notices

 

 

 

Address:

117 Plantation Cir.

 

 

 

Ponte Vedra, FL 32082

 

16


--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ Ralph S. Michael III

 

 

 

Name:

Ralph s. Michael III

 

 

Title:

Director

 

 

 

 

 

Number of Existing Shares:  10,000

 

 

 

 

 

Shares subject to options or warrants:  13,000

 

 

 

 

 

Notices

 

 

 

Address:

6125 Redbird Hollow Lane

 

 

 

Cincinnati, Ohio 45243

 

17


--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ Timothy J. Tully

 

 

 

Name:

Timothy J. Tully

 

 

Title:

Director

 

 

 

 

 

Number of Existing Shares:  33,000

 

 

 

 

 

Shares subject to options or warrants:  13,000

 

 

 

 

 

Notices

 

 

 

Address:

229 Old Kings Hwy South

 

 

 

Darien, CT 06820

 

18


--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ Arlene M. Yocum

 

 

 

Name:

Arlene M. Yocum

 

 

Title:

Director

 

 

 

 

 

Number of Existing Shares:  5,000

 

 

 

 

 

Shares subject to options or warrants:  0

 

 

 

 

 

Notices

 

 

 

Address:

PNC Bank

 

 

 

1600 Market Street 29th Flr.

 

 

 

Philadelphia, PA 19108

 

19


--------------------------------------------------------------------------------